Title: To Thomas Jefferson from Washington Boyd, 19 January 1809
From: Boyd, Washington
To: Jefferson, Thomas


                  
                     Sir/
                     Washington Jany 19th. 1809
                  
                  I have been directed by the Court to forward to you the inclosed petition accompanied by a letter of Mr. Joseph Nourse Addressd. to the Courts.
                   I am Sir with much Respect your Obedient Servt
                  
                     Washington Boyd 
                     
                  
               